Citation Nr: 1632636	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a blood disorder, to include essential thrombocythemia and myelodysplastic syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1974 to June 1994, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the instant matters in June 2015.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for a blood disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board recognizes that, in a September 2015 submission, the Veteran attempted to raise the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran is advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Board further observes that the Veteran has also perfected an appeal as to the issues of entitlement to an increased rating for a cervical spine disorder; entitlement to service connection for a right elbow disorder, left elbow disorder, diabetes mellitus, transient ischemic attack, chronic obstructive pulmonary disorder, and dementia; and whether new and material evidence has been submitted to reopen claims for service connection for right and left knee disorders; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, those issues will be the subject of a separate Board decision issued at a later date.  In this regard, the Board observes that, with regard to the issues addressed herein, the Veteran specifically indicated that he did not desire a Board hearing.

As a final preliminary matter, the Board notes that additional evidence, to include additional treatment records and an April 2016 statement from Dr. V.B., was received after the AOJ's most recent readjudication of the Veteran's claims.  However, as such records do not pertain to the Veteran's blood disorder and are, therefore, irrelevant to such claim, there is no prejudice to him in the Board proceeding with a decision on such matter at this time.  38 C.F.R. § 20.1304(c) (2015).  In this regard, the newly received treatment records are entirely negative for any reference to the Veteran's claimed blood disorder and, while an April 2016 statement Dr. V.B. notes a diagnosis of severe hypertriglyceridemia, which is an excess of triglycerides in the blood) and a general statement that the Veteran's disabilities are related to service, such does not address the Veteran's diagnosed blood disorder.  Furthermore, hypertriglyceridemia is a laboratory finding and not subject to service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, elevated cholesterol and elevated glucose are actually laboratory results and are not, in and of themselves, disabilities). Additionally, as the Veteran's claim for service connection for hypertension is being remanded, the AOJ will have an opportunity to consider such newly received evidence in the readjudication of such matter. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A blood disorder, to include essential thrombocythemia and myelodysplastic syndrome, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a blood disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, private treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
Pursuant to the June 2015 Board remand, the Veteran was afforded a VA examination in July 2015 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include an interview with the Veteran and a full examination. Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Moreover, the Board determines that the AOJ has substantially complied with the June 2015 remand directives by requesting that the Veteran identify any outstanding treatment records in a June 2015 letter, obtaining updated VA treatment records, and obtaining a VA examination report and etiological opinion in July 2015, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently has a blood disorder as a result of his military service in Southwest Asia.  He alleges that he was first noted to have a platelet problem while in service.  Alternatively, he contends that he was exposed to oil and smoke while in the Persian Gulf, which could have resulted in his current blood disorder.  Therefore, the Veteran claims that service connection is warranted.

Service connection may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran's blood disorders are not listed as chronic disabilities under 38 C.F.R. § 3.309(a), presumptive service connection, to include as based on a continuity of symptomatology, is not warranted.

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection. 
38 C.F.R. § 3.317 (a)(2)(i).  

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

In this case, the record reflects that the Veteran had service in Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to May 1991 and, therefore, these laws and regulations are applicable to his claim.  However, the Veteran has been diagnosed with specific blood diseases and the record does not suggest, nor has the Veteran alleged, that his blood disorder is a defined multisymptom illness.  Thus, his blood disorder claim may not be considered under 38 C.F.R. § 3.317.  

Nevertheless, service connection may still be granted under 38 C.F.R. § 3.303(d) if it is established that the blood disorder, which was diagnosed after discharge, is the result of the Veteran's service in the Southwest Asia Theater of War during the Persian Gulf War.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran contends that his current blood disorders either began in-service or are otherwise related to his exposure to smoke and oil while serving in the Persian Gulf.

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has a current blood disorder.  Specifically, in conjunction with the July 2015 VA examination, the Veteran was diagnosed with myelodysplastic syndrome and it was noted that he was diagnosed with essential thrombocythemia in a July 2011 private treatment record.  Furthermore, post-service treatment records reflect that he was diagnosed with essential thrombocythemia in 1998-1999.

The Veteran's service treatment records do not reveal any complaints, treatment, or diagnoses referable to a blood disorder during service.  However, as noted above, he has credibly reported that he was exposed to smoke and oil while stationed in the Persian Gulf.  Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed blood disorders with a disease or injury (including exposure to smoke and oil) during his active duty service.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a blood disorder.

In this regard, pursuant to the June 2015 Board remand, the Veteran was afforded a VA examination in July 2015.  At that time, the examiner interviewed the Veteran, reviewed the claims file, and physically examined the Veteran.  The examiner opined that it was less likely than not that the Veteran's blood disorder was related to his military service, to include his reports of a platelet disorder in service and his reported exposure to smoke and oil while stationed in the Persian Gulf.  In support thereof, the examiner noted that blood disorders have not been found to be associated with proximity to burn pits in the Persian Gulf.  The examiner further noted that, while the exact cause of such blood disorders are unknown, the majority of cases are related to genetic alterations known as somatic mutations.  Tangentially, the examiner noted that many of the signs and symptoms that the Veteran attributed to his blood disorder could actually be related to his non-service-connected diabetes, chronic obstructive pulmonary disease, mini strokes, or simply the natural aging process.  Notably, the examiner also cited to a number of medical treatises in support of her finding that the exact cause of the Veteran's blood disorder was not known but that many (80 percent of impacted people) have a genetic mutation contributing to the disease.  

In addition to the VA medical opinion, the record also contains a June 2010 statement from Dr. J.S. in which he indicated that he reviewed the Veteran's post-service treatment records and opined that, as relevant, his essential thrombocythemia was at least as likely as not related to previous injuries or working conditions that the Veteran was exposed to while in the military.   However, the Board affords Dr. J.S.'s opinion no probative value as he did not provide any rationale to support his assertion.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.

Contrarily, the Board finds that the opinion of the VA examiner, provided after reviewing the claims file and interviewing the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  Id.  In this regard, while the examiner did not specifically opine as to what did cause the Veteran's blood disorders, she provided sound and detailed reasoning to support her finding that it was less likely than not that the Veteran's blood disorder was caused by any instance of his service.  Moreover, aside from the Veteran's vague statements regarding his exposure to smoke and oil, there is no competent and/or probative medical evidence of record linking his blood disorder to said exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

Although the Veteran sincerely believes that his blood disorder was caused by his service or his exposure to smoke and oil therein, this is a complex medical matter requiring training and experience which the Veteran, who worked in tire manufacturing after his military service, does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of myelodysplastic syndrome and essential thrombocythemia and the impact smoke or oil may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of myelodysplastic syndrome and essential thrombocythemia, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Ultimately, the Board finds the opinion of the July 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the Veteran's credible lay statements confirm his in-service exposure to smoke and oil while stationed in the Persian Gulf.  A blood disorder, however, was not developed until many years after service and no medical professional has provided a rationale to support the Veteran's assertion that his blood disorders are related to any incident of service.  Indeed, there is a medical opinion with supporting rationale to the contrary.  Thus, the Board finds that a blood disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's military service.  Consequently, service connection for such disorder is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a blood disorder is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's hypertension claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he currently has hypertension as a result of his military service in the Persian Gulf.  He alleges that he suffered a stroke in service as a result of hypertension.  Alternatively, he contends that he was exposed to oil and smoke while in the Persian Gulf, which could have resulted in his current condition.  

Pursuant to the June 2015 Board remand, a VA examination and medical opinion were obtained in July 2015 that addressed the issue of whether the Veteran's hypertension is related to his service or manifested within one year of his separation from service.  Unfortunately, however, the Board finds that such opinion is inadequate to adjudicate the claim.

In this regard, the July 2015 examiner found that it was less likely than not that the Veteran's hypertension was related to his reports of an in-service stroke or his exposure to smoke and oil while serving in the Persian Gulf.  The examiner further opined that the Veteran's hypertension had not manifested within one year of his separation from service.  While the examiner supported her finding that the disability had not manifest within one year by discussing relevant treatment records after the Veteran's service, she failed to provide a rationale for her opinion that the Veteran's hypertension was not otherwise related to service.  In this regard, she referenced certain risk factors that could cause hypertension, but failed to discuss whether the Veteran had any of the risk factors, let alone whether they caused his hypertension.  Thus, as the examiner failed to provide a rationale for her opinion that the Veteran's hypertension was not related to his service, the Board finds that an additional opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the VA examiner who conducted the Veteran's July 2015 hypertension examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his military service, to include his credible reports of exposure to smoke and oil therein.

A complete rationale must be provided for all opinions provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the August 2015 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


